 Jr,theMatter of MARLIN-ROCKWELL CORPORATIONandLOCALNo.338, UNITEDAUTOMOBILE WORKERS OFAMERICACase No. R-340.-Decided February 11, 1938BallBearingsManufacturingIndustry-Invest',gation of Representatives:controversyconcerning representation of employees:refusal byemployer to recog-nize and bargainwith petitioningunion-Unit Appropriate for Collective Bargain-mg. all employees,including set-up menand laboratorymen; eligibility formembershipin only organization among employees;community of interest-Election OrderedMr. Peter J. Crotty, Mr. Edward D. Flaherty,andMr. GerhardVan Arkel,for the Board.Slee,O'Brian,Hellings & Ulsh,byMr. Dana B. Hellings,ofBuffalo, N. Y., for the Company.Mi'.Daniel B. Shortal,of Buffalo, N. Y., for the Union.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONAN DDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 5, 1937, International Union United Automobile Work-ers of America, Local No. 338,1 herein called the Union, filed with theRegional Director for the Third Region (Buffalo, New York) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Marlin-Rockwell Corporation,Jamestown, New York, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 24, 193 7 , the Union filed an amended petition.On September 21, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.'Although the petitionwas signed"International Union United Automobile Workers ofAmerica By : George S. Wilson",it is clear fromthe recordthat the proceedings through-out were on behalf of the Local, rather than the International Union.206 DECISIONS AND ORDERS207On September 28, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union.Pursuant to the notice and to an amended notice ofhearing duly served upon the Company,a hearing was held on Octo-ber 18 and 19, 1937, at Jamestown,New York, before Charles E.Persons, the Trial Examiner duly designatedby theBoard.Althoughthe record in this case does not show that a copy of the amendednotice was served upon the Union,it appeared at the hearing.TheBoard, the Company, and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard,to exam-ine and to cross-examine witnesses,and to introduce evidence bearingon the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial er-rors were committed.The rulings are hereby affirmed.On October 14, 1937, counsel for the Company filed with the Boarda motion for a subpenaduces tecun,the purpose of which was toenable said counsel to obtain"all books of record,membership lists,membership records, books of account,financial records,minutebooks, by-laws,and correspondence"of the Union.On October 16,1937, the Board denied the motion.At the hearing,the motion wasrenewed, and the same is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANY 2The Company, a Delaware corporation, has its principal office andplace of business in Jamestown, New York. The Company manufac-tures and sells ball bearings, for which purpose it maintains twoplants, one at Jamestown, New York, and the other at Plainville,Connecticut.We are here concerned only with the Jamestown plant,at which the Company normally employs in excess of 450 persons.During the year 1936, approximately 2700 tons of raw materials,principally steel tube, bar stock, forging, strip steel, steel balls, andball stock, valued at approximately $675,800 were shipped to theJamestown plant, approximately 90 per cent of the shipments beingmade from Ohio, Pennsylvania, Connecticut, and Illinois.During the year 1936, the Company manufactured at its James-town plant approximately 1634 tons of ball bearings, valued at about$2,600,000.Approximately 75 per cent of the ball bearings wereThe facts set forth in this section are obtained partly from the testimony at thehearing, but principally from a stipulation entered into by counsel for all parties to thisproceeding, filed as Board Exhibit No. 2, 208NATIONAL LABOR RELATIONS BOARDshipped outside of the State of New York, principally to customersin Ohio, Pennsylvania, Missouri, Wisconsin, Michigan, Connecticut,and Illinois.The main customers of the Company are automobilemanufacturing concerns, which purchase approximately 60 per centof the Company's products.The Company employs 17 salesmen, who travel throughout theUnited States and solicit orders which are sent to the Jamestownplant to be filled.The Company advertises in the American Ma-chinist and other mechanical magazines of nation-wide circulation.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America is alabor organization affiliated with the Committee for Industrial Or-ganization.Local No. 338 apparently admits to its membership allproduction and maintenance employees of the Company, excludingthose employees in clerical, supervisory, executive, and sales posi-tions.III.THE QUESTION CONCERNING REPRESENTATIONOn July 26, 1937, a committee representing the Union called uponofficials of the Company and endeavored to obtain recognition oftheUnion as the bargaining representative of the production andmaintenance employees of the Company.At this time no concreteevidence of membership in the Union was offered to officials of theCompany and recognition was refused.On or about September 3,1937, after the consent election discussed in Section VI below, theUnion again endeavored to obtain such recognition from the Com-pany and again was refused. The position of the Company is thatthe Union has never proved that it represents a majority of the pro-duction and maintenance employees.We find that a question has arisen concerning representation ofthe employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn the amended petition filed on September 24, 1937, the Unionalleges that all "employees except those in supervisory, clerical, execu- DECISIONS AND ORDERS209Live, or sales positions" constitute an appropriate bargaining unit.At the hearing, the Union asked that set-up men, apprentices, labora-tory workers, and two employees by the names of Burr and Williamsalso be excluded from the unit.Normally, the duties of the set-up men, numbering approximately30, are to "set-up" the machines which are operated by the productionemployees.The set-up men are paid on an hourly basis, whereas theproduction employees are paid on a piece-work basis.The set-upmen are among the oldest and most experienced employees and wereat one time machine operators.The record indicates, however, thatnotwithstanding certain differences between the set-up men and otherproduction employees, the interests of the set-up men are closelyassociated with those of the other employees.That the Union hasrecognized such a community of interests is shown by the fact thatthe set-up men are eligible to membership in the Union and some ofthem have become members thereof. Indeed, the objection of theUnion to the inclusion of the set-up men in the bargaining unit wasapparently upon the basis of a mistaken impression that such em-ployees have the authority to hire and fire.We conclude, therefore,under all the facts that the set-up men should be included in thebargaining unit.The apprentices, numbering five or six, are employed under acontract between the Company, the State Department of Education,the Jamestown Board of Education, and the guardian of the partic-ular apprentice.Under the contract, the Company agrees to employthe apprentice for a maximum period of four years or 8,000 hoursof work at a stipulated rate of pay, which is altered each six months,and also agrees to instruct the apprentice in the mechanics of hisparticular trade.We feel the apprentices should be excluded fromthe bargaining unit.The laboratory men, numbering seven, examine the raw materialsbefore they are used in production.Although some of them possesscollege training, the record indicates that such examination requiresno particular skill or training and that ordinary workers are able todo the examining.Although the record does not show that thelaboratory men have joined the Union, they are apparently eligibleto its membership.We feel, therefore, that they should be includedin the bargaining unit.Burr examines shipments which are returned to the Company by itscustomers as defective.Williams examines the gauges used by themachine operators to check the accuracy of the production machines.The record does not show that either Burr or Williams supervisesthe work of any employees. Objection of the Union to the inclusionof these men within the bargaining unit seems to have been basedon a mistaken impression that they possessed the power to employ 210NATIONAL LABOR RELATIONS BOARDor discharge workers or that it was their duty to recommend dis-charges.-Accordingly,they will be included in the bargaining unit.The engineers and draftsmen employed by the Company are eligibleto membership in the Federation of Architects,Engineers,Chemists,and Technicians,and their duties more closely relate them to themanagement than to the other workers.They are essentially technicalor clerical employees and will be excluded from the bargaining unit.We find that all the employees of the Company at its Jamestown,New York, plant,excluding supervisory,clerical,executive,and salesemployees,engineers, draftsmen,and apprentices,constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESOn or about August 10, 1937, the Company and the Union agreed tohold a consent election at the Company'splant for the purpose ofdetermining whether the Union represented a majority of the pro-duction and maintenance employeesof the Company.It was agreedthat the election should be held on August 21, 1937, from 11: 30 a. in.to 3: 30 p. in. and that the election should be conducted under thedirection of a representative of the Board. It was also agreed thatall production and maintenance employees on the Company's pay rollas of August 14, 1937, exclusive of foremen, engineers, draftsmen,chief inspectors, three laboratory men, clerical employees, office em-ployees, salesmen,. and timekeepers, would be eligible to vote at theelection.The result of the election is shown by the Union'sExhibit No. 13,as follows :Total number eligible to vote____________________429Total number ballots counted____________________ 334Total number of votes in favor of the'Union ------ 202Total number of votes against the Union----------129Total number of void ballots---------------------3The Union thus failed by 13 votes to obtain a majority of the em-ployees eligible to vote, 95 of such employees failing to vote.TheUnion claimed at the hearing that all or most of the 95 employeesfailed to vote because the polls did not open until 1 p. m. due to theunavoidable tardiness of the representative of the Board under whosedirection the election was conducted.The record indicates that alarge number of employees who would otherwise have done so failedto vote on account of delay in the opening of the polls. It should also,be noted that the employees who were eligible to vote at the consentelection differ somewhat from the employees in the unit which we DECISIONS AND ORDERS211end appropriate for collective bargaining purposes.We are, underthe circumstances, unable to certify representatives on the basis of theresults of the consent election.Nor has the Union proved by otherevidence that it represents a majority of the employees in the appro-priate unit.We find, therefore, that the question which has arisen concerningrepresentation can best be resolved by the holding of an election bysecret ballot.All employees within the appropriate unit on the payroll as of September 24, 1937, the date of the amended petition, shallbe eligible to vote.Upon the basis of the above findings of fact and upon the entire.record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Marlin-Rockwell Corporation, Jamestown,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All of the employees of the Company at its Jamestown, NewYork, plant, excluding supervisory, clerical, executive, and sales,employees, engineers, draftsmen, and apprentices, constitute a unit.appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it is'herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Marlin-Rockwell Corporation, Jamestown, New York, an elec-tion by secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all the employeesof the Company who were employed at the Jamestown, New York,plant as shown on the pay roll as of September 24, 1937, excludingthose who have since quit or been discharged for cause and excludingclerical, supervisory, executive, and sales employees, engineers, drafts-men, and apprentices, to determine whether or not they desire to berepresented by the United Automobile Workers of America, Local No.338, for the purposes of collective bargaining.